NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0959-17T2

STAVROS, INC.,

          Plaintiff-Respondent,

v.

STATE OF NEW JERSEY,
by the COMMISSIONER OF
TRANSPORTATION,

          Defendant/Third-Party
          Plaintiff-Appellant,

v.

SOUTH STATE, INC.,

     Third-Party Defendant-
     Respondent.
___________________________

                    Submitted March 27, 2019 – Decided September 12, 2019

                    Before Judges Fuentes, Vernoia and Moynihan.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Burlington County, Docket No. L-2788-13.
            Gurbir S. Grewal, Attorney General, attorney for
            appellant (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Fredric R. Cohen, Deputy
            Attorney General, on the briefs).

            Duane Morris, LLP, attorneys for respondent Stavros,
            Inc. (Drew K. Kapur, of counsel and on the brief;
            Meredith E. Carpenter, on the brief).

            Braff, Harris, Sukoneck & Maloof, attorneys for
            respondent South State, Inc. (Adam J. Kipnis, on the
            brief).

PER CURIAM

      Defendant State of New Jersey, by the Commissioner of the Department

of Transportation (DOT), appeals from the September 14, 2017 final judgment

of inverse condemnation entered following a bench trial in favor of plaintiff

Stavros, Inc.1 We affirm.

                                         I.

      We discern the following facts based on the trial record and the court's

findings of fact that are supported by substantial credible evidence. Stavros

owned and operated "Olga's Diner" for almost fifty years on a rectangular 2.335-

acre property it owned in fee simple located in Evesham Township near what

was the Marlton Circle, where Route 70 and Route 73 intersected. The diner


1
  Defendant South State "joins in the assignment of legal errors set forth in the
State's appellate brief," but does not separately appeal the trial court's judgment.
                                                                            A-0959-17T2
                                         2
faced north toward Route 70, with Old Marlton Pike behind it on the south side,

and Route 73 to the east. The property had two driveways behind the diner on

Old Marlton Pike. The property did not have road frontage on Route 70 or Route

73; other parcels of land sat between it and the roads. Stavros leased the parcel

between its property and Route 70 from the State from 1980 to 2009, used it for

parking, and thereby had access to Route 70 through the lot's two driveways.

Stavros also possessed an access driveway permit, issued by the State on April

14, 1981, which authorized Stavros to construct a driveway to Route 70. Stavros

accessed Route 73 via a 1959 private easement agreement with Lahn Real Estate,

which owned the lot to the east of the diner and had a permit for direct access to

Route 73. In this way, the Stavros property, on which it operated the diner, had

direct access to Routes 70 and 73, as well as to Old Marlton Pike.

      The DOT undertook a highway construction project, the Marlton Circle

Elimination Project, to reconfigure the Marlton Circle such that Route 73 would

be elevated and pass over Route 70. The project included the construction of

several jug handles, on and off ramps, driveway installations, modifications and

removals, utility removal and modifications, and basins.        The project also

included the DOT's permanent fee taking of three portions of Stavros's property

and a temporary fee taking of a construction easement. The permanent fee


                                                                          A-0959-17T2
                                        3
takings were for Block 22.01, lots 31 and 32, lot 37 and lot 39 on the Official

Tax Map of Evesham Township. The temporary fee taking was for a 6088-

square-foot temporary construction easement with a right of way to enter the

remaining portion of the Stavros property.

      On July 30, 2004, the DOT sent Stavros a "Change of Access Letter,"

which proposed eliminating Stavros's Route 70 access, included a plan for

reasonable alternative access, and advised that Stavros had the right to a hearing.

On October 27, 2004, Stavros's counsel faxed a copy of Stavros's access

driveway permit for Route 70 to the DOT. The DOT responded on January 28,

2005, stating the change in access included a permit revocation for the Route 70

access, enclosing a Revocation of Access Plan—which also eliminated Stavros's

Route 73 easement access through the Lahn property—and advising Stavros of

its right to a hearing.

      Under the Revocation of Access plan, the DOT would construct Ramp K,

which would terminate the existing direct access to the Stavros property from

Route 73 but allow access by connecting the new elevated Route 73 with Old

Marlton Pike.     The plan provided reasonable alternative access and replaced

Stavros's existing access to Route 70 with a new, shared road, Service Road M,

which would connect Stavros's property with Centre Boulevard, a road to the


                                                                           A-0959-17T2
                                        4
west of Stavros's property that extended from Route 70 to Old Marlton Pike.

The plan required reconfiguration of Stavros's eastern Old Marlton Pike

driveway and improvements to the other. Thus, the plan proposed three access

points to Stavros's property: two driveways along Old Marlton Pike and one

driveway to Service Road M.

      In February 2005, Stavros met with DOT representatives and objected to

the Revocation of Access Plan. Stavros claimed the plan revoked its state

highway access without providing reasonable alternative access to the property.

A meeting was held on May 5, 2005, for the purpose of exchanging information

and hearing Stavros's concerns with the access design, and was attended by

sixteen people, including State employees, consultants, engineers, a Deputy

Attorney General, the Stavros representatives—John Stavros and his son, Tom

Stavros—and their counsel. The court determined that at the May 2005 meeting,

"[t]here was no discussion of terminating access to Route 70 in April 2009 or

the need for any phased or staggered agreements with Stavros for implementing

the new reasonable access as authorized" pursuant to N.J.S.A. 27:7-94(d).

      On February 21, 2006, the DOT Commissioner issued a final access

decision, which left the Revocation of Access Plan intact and described all of

the proposed takings as well as construction for the reasonable alternative


                                                                       A-0959-17T2
                                      5
access, "but not any dates as to the closing of the Route 70 access." The DOT's

final determination also provided Stavros with notice of its right to appeal to the

Office of Administrative Law (OAL) if it contested the DOT's determination

that the plan provided reasonable alternative access. Stavros did not appeal to

the OAL and "accepted the DOT determination that the new substituted access

was reasonable."

Underlying Condemnation Action

      On June 12, 2008, the DOT filed a complaint for permanent and temporary

condemnation of portions of Stavros's property, including temporary easements

for construction of the designated reasonable alternative access "with rights to

use the remainder of the Stavros property until completed." The complaint did

not include a claim related to the temporary condemnation of Stavros's

reasonable access property rights. The initial State appraisal for the takings

alleged in the complaint was based on the assumption that the reasonable

alternative access described in the Revocation of Access Plan would be provided

by the DOT prior to its termination of Stavros's existing access to Routes 70 and

73 during construction of the project, and suggested $410,000 in just

compensation, without any consideration of the DOT's temporary possession of

the remaining land.


                                                                           A-0959-17T2
                                        6
      On September 19, 2008, the court entered an order for final judgment

permitting the DOT to exercise its power of eminent domain and appointing

commissioners to fix the compensation to be paid for the DOT's acquisition of

Stavros's property. Stavros did not object to the order. It is not disputed that

the diner closed in November 2008 for unrelated reasons.

Marlton Circle Construction Project

      The DOT awarded the contract for the highway construction project to

South State on March 30, 2009. On April 1, 2009, the DOT issued a letter to

Stavros canceling Stavros's lease of the State-owned lot between Stavros's

property and Route 70, effective April 15, 2009, because the DOT required use

of the lot for the project. The court found that the DOT and South State decided

to use the State's lot as South State's construction staging area for the project

prior to April 1, 2009.

Route 70 Access and the April 15, 2009 Meeting

      Sometime between April 1 and 15, 2009, an informal meeting took place

between the DOT, South State and Stavros's representatives at the DOT's

request. The meeting was not held in accordance with any statutory or

administrative requirements, no prior notice of the meeting was given, and there

is no official record of what occurred. However, trial testimony revealed that a


                                                                         A-0959-17T2
                                       7
sketch of a proposed construction yard and temporary fence on the State's lot,

prepared by South State "for the State," was presented at the meeting. The court

inferred that "the decision to erect the fence was, at a minimum, partly the

decision of the State, if not wholly, because the sketch was prepared for the

State," and found credible Tom Stavros's testimony that he did not know he

could object to the fence's installation and "never thought it was his place to

make a decision regarding South State using the State [lot] because neither the

State nor South State ever indicated he could object." The court also noted that

Tom Stavros reasonably believed he had no basis to object to the construction

of a fence on the property because, prior to the meeting, the State notified

Stavros that it was terminating Stavros's lease for the property.

      On April 15, 2009, South State moved onto the State lot and cut off

Stavros's access to the Route 70 driveway by placement of a construction trailer

and installation of a fence. At this time, the reasonable alternative access to the

Stavros property described in the DOT's Revocation of Access Plan—through

the two Old Marlton Pike driveways, Service Road M and Centre Boulevard—

was not completed or open for public access. Indeed, the court determined that

the reasonable alternative access described in the plan was not actually provided

and available until November 2011.


                                                                           A-0959-17T2
                                        8
Use of the Stavros Property and the Stavros Lease

      On April 15, 2009, with the DOT's full knowledge, South State began

storing its materials and vehicles on Stavros's property without Stavros's

permission. While Stavros had indicated an interest in leasing the property, at

that time there was no lease and South State did not have Stavros's permission

to utilize the property.

      From April 2009 to January 10, 2010, the DOT, through South State,

occupied the Stavros property without permission and used it as a construction

yard and staging area. On January 10, 2010, Stavros and South State entered

into a lease allowing South State the use of the Stavros property's parking l ot

areas for the construction project.

      As the court found, "Stavros received a rent of $23,400 for [thirty] months

which both [the DOT's and Stavros's] appraisers characterize as nominal . . . ."

The lease did not contain any waiver by Stavros of any claim for damages or

Stavros's consent to the DOT's taking of any of Stavros's property right.

Route 73 Driveway

      Stavros's easement access to Route 73 ended no later than September 2009

as a result of utility work and the construction of Ramp K. In early October, a

millings ramp was installed where the prior driveway over the easement on the


                                                                            A-0959-17T2
                                       9
Lahn property was located. There was a gate to South State's construction yard

on the State's lot north of the Route 73 driveway. South State unilaterally

extended the millings ramp to Stavros's property, but Stavros never requested

its installation, and the court inferred that the extension "was done for the benefit

of South State to access its construction yard." The court found the millings

ramp was "constructed in an active construction area" and was a "temporary

construction fix." Stavros's original access to Route 73 was available from April

2009 to September 2009. The court determined Route 73 access was only

available via the millings road from September 2009 to April 2010, but the

millings road was not for "public use."

Completion of Reasonable Alternative Access

      The construction project was completed on November 4, 2011.

Reasonable alternative access, as defined by the DOT in the Revocation of

Access Plan, was not available at the time Stavros's access to Routes 70 and 73

ended in 2009. The court found South State's actions, which resulted in blocking

Stavros's Route 70 and 73 entrances and the denial of access to these roadways,

were taken with the full knowledge, understanding and supervision of the DOT.

The Old Marlton Pike driveways, both existing and new, were blocked at times

from October 2009 to October 2011 by cones, barricades, a metal gate, and


                                                                             A-0959-17T2
                                        10
trucks. The Old Marlton Pike driveways were not completed and open for public

use until November 2011. Only construction vehicles had access to Service

Road M and Centre Boulevard throughout 2010, as the Traffic Control and

Staging (TCS) Plans provided that those roads have road closure signs. There

were not three access points to the Stavros property open to the public at all

times during construction.

      The court found that "[a] review of the TCS Plans and admitted documents

clearly shows that the State did not intend to permit the public to utilize the

reasonable alternative access construction areas before [they were] completed

in November 2011." The court found the "TCS Plans provided that access to all

properties and businesses was to be maintained throughout the . . . Project," and

"the reasonable alternative access was to be installed prior to revoking the

Access Permit and/or closing the Route 70 driveway." The court also found "the

TCS Plans did not provide for a fence erected on the State Lease Property, nor

did it provide for such a fence to block the access of the Route 70 driveways."

Underlying Condemnation Action

      On November 23, 2010, one year before the reasonable alternative access

was complete, a Commissioners' hearing was held on the DOT's underlying

condemnation action. A State appraisal expert testified that, at the time of


                                                                         A-0959-17T2
                                      11
writing his appraisal report, he assumed the reasonable alternative access

driveways "would be in," and their construction had begun, but they were not

fully completed. Another State expert testified that Stavros's Route 70 and

Route 73 driveways were closed and "reasonable alternative access was not

available to the Property for use of the Property as Olga's Diner as of the date

of the Commissioners' Hearing."     As the court has explained, "No item of

damages as to the two and one half year construction period was provided to the

Commissioners . . . ." Stavros objected to the omission of compensation for the

loss of access to the property because the property was not usable for two and

one-half years.

      The DOT filed a notice of appeal from the Commissioners' award and a

Demand for Jury Trial on or about December 22, 2010, and Stavros did the same

on December 30, 2010.

      The parties disputed the amount of just compensation owed to Stavros for

the DOT's permanent and temporary takings. Stavros argued it was entitled to

damages for the loss of reasonable access to the state highways. As explained

by the court here, "[a]fter considerable in limine motion practice," including a

third motion in limine by the DOT in which the court heard testimony from Gary

Petersen, South State's General Superintendent, and Michael Lipartito, DOT


                                                                        A-0959-17T2
                                      12
Project Engineer, "the court [in the condemnation action] ultimately severed the

inverse condemnation claim from the underlying condemnation action." The

court directed Stavros to file an inverse condemnation counterclaim.

Inverse Condemnation Action

      Stavros filed an inverse condemnation counterclaim on March 22, 2013.

On July 24, 2013, the DOT filed an answer and a third-party complaint against

its contractor, South State.    South State answered the DOT's third-party

complaint on December 17, 2013.

Underlying Condemnation Jury Trial

      In May 2014, a jury trial was held in the underlying condemnation action.

Stavros's inverse condemnation claim, having been severed, was not presented

to the jury. On May 30, 2014, the jury awarded $998,400 to Stavros as just

compensation for the value of property the DOT acquired as of June 2008,

assuming alternative access and all other improvements to the Stavros property

had been completed at that time. Specifically, the jury considered the value of

the fee takings and temporary taking of a 6088-square-foot work area but did

not consider the impact of the DOT's takings on the rest of the Stavros property

or Stavros's claim that the DOT denied its rights of reasonable access over the

two and one-half years of construction.


                                                                        A-0959-17T2
                                      13
Inverse Condemnation Bench Trial

      Judge John E. Harrington conducted a bench trial on Stavros's inverse

condemnation claim. Stephen Carullo, South State's Project Manager, Gary

Petersen, South State's General Superintendent, Michael Lipartito, DOT Project

Engineer, Jay Etzel, Urban Engineers Traffic Engineer Expert on behalf of the

State, and Tom Stavros, the property owner, testified.

      In a thorough, detailed and comprehensive 152-page written decision,

Judge Harrington found the DOT had inversely condemned Stavros's right of

reasonable access to its property from April 2009 to November 2011. The court

determined that, "[f]or purposes of [its] opinion . . . South State was an agent of

the State and acted in conformance with the construction specifications." The

court based this determination on its finding that, throughout construction, there

were always approximately ten State engineers and investigators on site

inspecting the work, and "South State did not have any input in establishing the

staging and phasing contained within the plans, and needed DOT approval for

any change." Judge Harrington found "South State was basically charged with

implementing the plans that it received from the State under the direction and

control of the State's engineers and supervisors."




                                                                           A-0959-17T2
                                       14
      The court also determined Stavros had a property right in the reasonable

alternative access that the DOT specified in its Revocation of Access Plan. The

court found that the reasonable alternative access—which was identified by the

DOT in its 2006 plan—did not exist for a two and a half year period, from April

2009 to November 2011, and explained that the State Highway Access

Management Act (SHAM Act), N.J.S.A. 27:7-89 to -98, "clearly provides that

the original access is to exist until the new access is constructed." The court

found the DOT "exceeded the State's police power" by revoking Stavros's access

permit to Route 70 and erecting a fence preventing any access to Route 70 before

providing the reasonable alternative access set forth in its plan because such

action was non-compliant with the SHAM Act.

      The court further found the DOT not only failed to provide reasonable

alternative access in accordance with its own plan under the SHAM Act, it also:

            substantially interfered with both the general and the
            particularized right of reasonable access. Even if one
            argues there is no property right in a particularized
            reasonable access, the evidence in the instant case
            shows that the State had substantially interfered with
            the general right of reasonable access to a highway
            system and would be sufficient in and of itself.

      Judge Harrington determined that without that access, Stavros could not

utilize the property for its permitted commercial uses and had no choice but to


                                                                        A-0959-17T2
                                      15
lease it to the DOT's agent, South State, for the non-permitted use of a

construction yard.    The court found the Stavros property was substantially

deprived of its beneficial and/or economic value for two and one-half years,

thereby frustrating Stavros's investment-backed expectations because the

property "could not have been used for any lawful (zoning permitted use)

purpose but was in fact used as a construction yard for . . . considerably less

than fair market value."

       The court further determined that Stavros "clearly and convincingly

established that a taking of [its] right of reasonable access occurred for a two

and one[-]half year period from April 15, 2009 to November 4, 2011." Judge

Harrington conducted a detailed analysis and found that, "regardless of the

takings jurisprudence utilized," "[t]he State's activities require[] a takings

conclusion" and thus required compensation.       The court applied the Penn

Central2 factors and found a regulatory taking occurred because: there was a

deprivation of substantially all of the economically viable use of the property

for a two and one-half year period, the removal of two direct access points

(without a new access installed) and the construction in and around the property

interfered with the property owners' investment-backed expectations, and the


2
    Penn Cent. Transp. Co. v. New York City, 438 U.S. 104, 124 (1978).
                                                                         A-0959-17T2
                                      16
State action here was not for the purpose of supporting public safety, but instead

merely provided its contractor a staging area, and only impacted Stavros. The

court also concluded a physical taking occurred in that the DOT possessed

Stavros's reasonable access by failing to provide reasonable alternative access

while blocking the existing access. In addition, the court found a temporary

physical invasion of Stavros's property interest of reasonable access.

      The court addressed the DOT's defenses, finding Stavros did not waive

any of its rights; Stavros did not consent to the DOT's actions and merely

attempted to mitigate its damages by entering into a lease with South State; and

there was no evidence Stavros "concealed or misrepresented its position that it

was entitled to reasonable compensation for the value of the occupation of the

reasonable alternative access" and no evidence of any discussion for staggered

construction or deviation from the approved plans, so Stavros's inverse claim

was not equitably estopped. Addressing the statute of limitations, the court

found April 2009 was the earliest date on which the DOT's conduct in denying

reasonable access was known and could be known to cause damage. Stavros

brought its inverse claim in March 2013 and was "well within the six-year statute

of limitations set forth in N.J.S.A. 2A:14-1."




                                                                          A-0959-17T2
                                       17
      The court found that, "[a]t its simplest level, the State's failure to maintain

access in accordance with the DOT 2006 reasonable [alternative] access

decision as implemented through the contract specifications with respect to

timing and staging requires compensation pursuant to State ex rel.

Commissioner of Transportation v. Marlton Plaza Associates, L.P., 426 N.J.

Super. 337 (App. Div. 2012)." The court issued an order for final judgment on

inverse condemnation on September 14, 2017, concluding the DOT took

Stavros's "property right of reasonable access to its property . . . without having

instituted condemnation proceedings and without having paid just compensation

therefore." The court found a temporary inverse taking of Stavros's property

right of reasonable access from April 15, 2009, until November 4, 2011,

requiring just compensation "[f]or the reasons expressed in" its written opinion.

      The September 14, 2017 order further required the DOT to file its

complaint for the inverse valuation proceeding, scheduled a trial for same,

certified that the court's findings and conclusions as to the determination of a

temporary taking from April 2009 to November 2011 were a final judgment for




                                                                             A-0959-17T2
                                        18
purposes   of    appeal, 3   and   retained   jurisdiction   over   the   third-party

indemnification issues. The DOT appealed.

      On appeal, the DOT presents the following arguments for our

consideration.

            POINT I

            THE TRIAL COURT LACKED JURISDICTION TO
            REVIEW AND DECIDE STRAVROS' ACCESS
            CLAIMS.

            POINT II

            THE COURT FAILED TO APPLY THE STANDARD
            GOVERNING     INVERSE    CONDEMNATION
            ACTIONS.

            POINT III

            THE TRIAL COURT ERRED IN RELYING ON AN
            UNPRECEDENTED AND UNFOUNDED LEGAL
            THEORY.

            A. The Per Se Theory Is Inconsistent with Prevailing
            Legal Authority.

            B. The Trial Court Incorrectly Concluded That
            Stavros'[s] Property Interest Was Impaired.

            C. The Per Se Theory Is Not Practically Possible To
            Implement.

3
  See Janicky v. Point Bay Fuel, Inc., 396 N.J. Super. 545, 550-51 (App. Div.
2007), explaining the conditions required before a trial court may certify an
order as final for purposes of appeal pursuant to Rule 4:42-2.
                                                                             A-0959-17T2
                                        19
POINT IV

THE NJDOT'S ACTIONS DID NOT GIVE RISE TO
A VALID CLAIM FOR INVERSE CONDEMNATION
BY A REGULATORY TAKING.

A. Stavros Did Not Seek Relief From A Regulatory
Taking, And No Regulation Caused a Taking.

B. Only a Total Taking Is Recognized, and Regulatory
Taking Factors Are Absent.

POINT V

THE NJDOT'S ACTIONS DID NOT GIVE RISE TO
A VALID CLAIM FOR INVERSE CONDEMNATION
BY PHYSICAL TAKING.

POINT VI

THE COURT ERRED IN CONCLUDING THAT THE
NJDOT EXERCISED ITS POLICE POWER TO
HAVE THE FENCE ERECTED.

A. Stavros'[s] Route 70 Access Permit Can Be
Compromised.

B. The Police Power May Be Exercised Without
Compensation.

POINT VII

THE COURT ERRED IN REJECTING THE NJDOT'S
DEFENSES OF WAIVER, CONSENT, AND
EQUITABLE ESTOPPEL.

A. Stavros Waived Its Inverse Action.


                                                       A-0959-17T2
                        20
            B. Stavros's Consent to South State's Construction of
            the Fence and Use of the Entire Property through the
            Lease Bars This Inverse Action.

            C. The Doctrine of Equitable Estoppel Bars This
            Inverse Action.

            POINT VIII

            BECAUSE THE NJDOT AS A MATTER OF LAW
            CANNOT BE HELD LIABLE FOR THE ACTIONS
            OF SOUTH STATE, PURSUANT TO THE NEW
            JERSEY TORT CLAIMS ACT, THE TRIAL COURT
            IMPROPERLY APPLIED AGENCY LAW.

                                       II.

      Our review of "the findings and conclusions of a trial court following a

bench trial are well-established." Allstate Ins. Co. v. Northfield Med. Ctr., PC,

228 N.J. 596, 619 (2017). We review the trial court's interpretation of law de

novo. Manalapan Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995).

            [W]e give deference to the trial court that heard the
            witnesses, sifted the competing evidence, and made
            reasoned conclusions. Reviewing appellate courts
            should "not disturb the factual findings and legal
            conclusions of the trial judge" unless convinced that
            those findings and conclusions were "so manifestly
            unsupported by or inconsistent with the competent,
            relevant and reasonably credible evidence as to offend
            the interests of justice."



                                                                         A-0959-17T2
                                      21
            [Allstate Ins. Co., 228 N.J. at 619 (alteration in
            original) (citations omitted) (quoting Griepenburg v.
            Township of Ocean, 220 N.J. 239, 254 (2015)).]

      We do not "engage in an independent assessment of the evidence as if

[we] were the court of first instance," State v. Locurto, 157 N.J. 463, 471 (1999),

and will "not weigh the evidence, assess the credibility of witnesses, or make

conclusions about the evidence," Mountain Hill, LLC v. Township of

Middletown, 399 N.J. Super. 486, 498 (App. Div. 2008) (quoting State v.

Barone, 147 N.J. 599, 615 (1997)).          "Reversal is reserved only for those

circumstances when we determine the factual findings and legal conclusions of

the trial judge went 'so wide of the mark that a mistake must have been made.'"

Llewelyn v. Shewchuk, 440 N.J. Super. 207, 214 (App. Div. 2015) (quoting N.J.

Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279 (2007)). "If we are

satisfied that the trial judge's findings and result could reasonably have been

reached on sufficient credible evidence in the record as a whole, his [or her]

determination should not be disturbed." Pioneer Nat'l Title Ins. Co. v. Lucas,

155 N.J. Super. 332, 338 (App. Div. 1978).

      Applying these standards, we find no merit in the DOT's arguments and

affirm substantially for the reasons set forth in Judge Harrington's well-reasoned




                                                                           A-0959-17T2
                                       22
written opinion. R. 2:11-3(e)(1)(E). Nonetheless, we address the DOT's claims

of purported error.

                                       A.

      The DOT first argues the trial court lacked jurisdiction to review and

decide Stavros's inverse condemnation claims.       The DOT claims this case

"involves a consensual access change due to the fence construction and does not

constitute any cause of action," "Stavros was obligated to prospectively protect"

its interest in the availability of its Route 70 access "during the 2006 access

administrative process before the [DOT]" and failed to do so, and "Stavros'[s]

failure to exhaust administrative remedies . . . precludes an inverse

condemnation action."

      Under the Eminent Domain Act of 1971, "[t]he court shall have

jurisdiction of all matters in condemnation, and all matters incidental thereto

and arising therefrom . . . ." N.J.S.A. 20:3-5. The Fifth Amendment to the

United States Constitution provides that "private property" shall not "be taken

for public use, without just compensation." This provision has been made

applicable to the states through the Due Process clause of the Fourteenth

Amendment. Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 536 (2005). The

New Jersey Constitution, article I, paragraph 20, and article IV, section 6,


                                                                         A-0959-17T2
                                      23
paragraph 3, also protect against governmental takings of private property

without just compensation, and its protections are coextensive with that of the

federal provision. Klumpp v. Borough of Avalon, 202 N.J. 390, 404-05 (2010).

      The SHAM Act and the State Highway Access Management Code (SHAM

Code), N.J.A.C. 16:47-1.1 to -14.1, regulate a property's access to the State's

highways. The SHAM Act codifies a property owner's "right of reasonable

access to the general system of streets and highways in the State" and subjects

that right "to regulation for the purpose of protecting the public health, safety

and welfare." N.J.S.A. 27:7-90(e). The DOT Commissioner has authority to

issue and revoke access permits for the construction or removal of driveways

onto State highways. N.J.S.A. 27:7-92(a) and -94(a).

      However, before the Commissioner may revoke an existing access permit,

the Commissioner must first find that "alternative access," N.J.S.A. 27:7 -94(c),

is or will be available to the property and that revoking the existing access permit

serves the purposes of the Act, N.J.S.A. 27:7-94(a).        The Act provides for

written notice to the property owner as well as an opportunity to be heard. Ibid.

The Commissioner must provide the owner "a plan depicting how . . . alternative

access shall be obtained . . . and the improvements which will be provided by

the department to secure the alternative means of access." N.J.S.A. 27:7-94(b).


                                                                            A-0959-17T2
                                        24
      "[A]lternative access shall be assumed to exist if the property owner

enjoys reasonable access to the general system of streets and highways."

N.J.S.A. 27:7-94(c). N.J.S.A. 27:7-94(c)(1) provides that alternative access is

presumptively reasonable for property zoned for commercial use if the property

has access:

              [o]nto any parallel or perpendicular street, highway,
              easement, service road or common driveway, which is
              of sufficient design to support commercial traffic to the
              business or use, and is so situated that motorists will
              have a convenient, direct, and well-marked means of
              both reaching the business or use and returning to the
              highway.

              [N.J.S.A. 27:7-94(c)(1).]

The DOT's determination regarding reasonable alternative access "shall be

final" for the purposes of appeal and binding on the property owner and the

State. N.J.S.A. 27:7-95(b).

      Here, the DOT made a determination as to what constituted reasonable

alternative access during the construction project, and Stavros accepted the

DOT's determination.      The court, however, found as a matter of fact that the

reasonable alternative access which the DOT defined in the Revocation of

Access Plan was never provided to Stavros during the thirty months from April

2009 through November 2011.


                                                                          A-0959-17T2
                                          25
      When the DOT revokes an access permit, the DOT must "provid[e] all

necessary assistance to the property owner in establishing the alternative

access," which includes, but is not limited to, "funding of any such

improvements by the department," costs associated with relocation and removal

of access drives, "on-site circulation improvements to accommodate changes in

access drives," installation of traffic signs, and the "cost of any lands, or any

rights or interests in lands, and any other right required to accomplish the

relocation or removal."    N.J.S.A. 27:7-94(d).      The SHAM Act includes a

limitation on the revocation of an access permit. "Until the alternative access is

completed and available for use, the [existing access] permit shall not be

revoked." N.J.S.A. 27:7-94(d) (emphasis added). However, the DOT and a

property owner may enter into an agreement for phased development of a project

providing for reasonable alternative access. Ibid.

      A challenge to the DOT's determination as to the reasonable access it

commits to provide in a Revocation of Access Plan would require that Stavros

exhaust its administrative remedies by appealing that determination to the

Commissioner.     See Marlton Plaza Assocs., 426 N.J. Super. at 348-50

(explaining the procedure for appealing the revocation of an access permit).

However, Stavros did not, and does not, challenge the DOT's Revocation of


                                                                          A-0959-17T2
                                       26
Access Plan, or the reasonable alternative access the DOT determined it would

provide under the plan. Instead, Stavros challenged the DOT's taking of its

property interest in the alternative reasonable access the DOT said it would

provide under the plan and to which Stavros was otherwise entitled. Stavros

alleged the DOT failed to provide the reasonable alternative access by revoking

Stavros's lease to the property over which access to Route 70 was provided under

its access permit, allowing South State's construction of a fence which resulted

in the denial of any access to Route 70, and other actions that resulted in no

reasonable access to the property from Route 73 and Old Marlton Pike for thirty

months.

      The trial court made findings of fact, supported by testimony it found

credible, that Stavros did not consent to, and never entered into an agreement

under N.J.S.A. 27:7-94(d) permitting, a loss of its right to the reasonable

alternative access expressly provided for in the Revocation of Access Plan

promulgated by the DOT. Nothing in the SHAM Act required Stavros to engage

in an administrative appeal to preserve its right to reasonable access under the

statute and as provided in the DOT's plan. To the contrary, the SHAM Act

specifically provides that, absent a clear agreement to the contrary between the

Commissioner and the property owner, an existing access permit cannot be


                                                                        A-0959-17T2
                                      27
revoked until alternative access is complete and available for use.4 N.J.S.A.

27:7-94(d).

         Where the Commissioner seeks to acquire "any right of access to any

highway," he or she may do so by "purchase or condemnation." N.J.S.A. 27:7-

98.   The DOT granted Stavros reasonable access under a plan the DOT

promulgated and Stavros accepted, but then failed to comply not only with its

own plan, but also with the statutory prohibition against revoking access until

the promised reasonable alternative access was provided. See N.J.S.A. 27:7-

97(d).     As correctly found by the court, the DOT's actions resulted in no

reasonable access to the Stavros property from April 2009 to November 2011,

deprived Stavros of the beneficial use of its right of access and property, and

constituted a de facto taking of Stavros's property for which an inverse

condemnation claim lies. See Greenway Dev. Co. v. Borough of Paramus, 163
N.J. 546, 553 (2000); see also Marlton Plaza Assocs., 426 N.J. Super. at 356

(finding that under the SHAM Act and the common law, where "access that



4
  The DOT also argues in its reply brief that Stavros's inverse taking claim is
time-barred under the six-year statute of limitations, N.J.S.A. 2A:14-1, because
the DOT's final agency decision letter was dated February 21, 2006, and Stavros
did not file its inverse affirmative pleading until March 22, 2013. As the trial
court noted, Stavros's claim concerns State actions beginning in 2009. Thus,
Stavros's claim is not time-barred.
                                                                        A-0959-17T2
                                      28
remains following DOT regulation is not reasonable," the State is required to

"acquire the property interest through condemnation"); Magliochetti v. State by

Comm'r of Transp., 276 N.J. Super. 361, 371 (Law Div. 1994) (explaining that

"[i]n lieu of providing reasonable alternative access when revoking a permit,

'the commissioner may acquire, by purchase or condemnation, any right of

access to any highway . . . .'"). We therefore reject the DOT's arguments and

find the court properly exercised its jurisdiction in deciding Stavros's inverse

condemnation claim.

                                       B.

      The DOT next argues Stavros must prove its claim for inverse taking by

clear and convincing evidence and prove deprivation of all or substantially all

of the beneficial use of the whole property, as opposed to the loss of a "property

right of reasonable access." The DOT asserts that the court failed to apply this

standard because the court did not find that the loss of direct access to Route 70

constituted substantial destruction of the beneficial use of the property as a

whole. Moreover, the DOT argues the court could not reach such a conclusion

because the property retained two-thirds of the property's access during

construction.




                                                                          A-0959-17T2
                                       29
      We reject the DOT's arguments because they are undermined by the

court's factual findings which are supported by substantial credible evidence.

Contrary to the DOT's assertions, the court did not find that the April 2009 cutoff

of access to Route 70 was the only interruption in access to the property. The

court also determined the Route 73 access was replaced by a millings road that

was not available for public access, the property's two Old Marlton Pike

driveways did not remain open and available for public use throughout the

construction project, that neither of the Old Marlton Pike driveways constituted

the reasonable alternative access to Routes 70 and 73 set forth in the DOT's 2006

Revocation of Access Plan, and that the DOT did not provide access through

Service Road M until November 2011. The DOT illogically contends that

Stavros is bound by the reasonable alternative access determination set forth in

the DOT's Revocation of Access Plan but that the DOT's failure to provide

access in accordance with the plan and as required under N.J.S.A. 27:7-94 did

not deprive Stavros of reasonable access. The trial court found that, without the

reasonable access the DOT said it would provide under its plan or any other

reasonable access, Stavros could not utilize the property for its permitted

commercial uses and the property "could not have been used for any lawful . . .

purpose" for two and one-half years.


                                                                           A-0959-17T2
                                       30
       We defer to the trial judge's findings that the Stavros property did not have

reasonable access pursuant to N.J.S.A. 27:7-94(c)(1) or otherwise from April

2009 to November 2011 and the loss of reasonable access resulted in a

concomitant loss of the beneficial use of Stavros's property for its permitted

commercial uses during that time because both findings are supported by

substantial credible evidence in the record. See Allstate Ins. Co., 228 N.J. at

619.

                                         C.

       The DOT also contends the trial court erred in finding that the SHAM Act

required the DOT to maintain Stavros's existing access until the reasonable

alternative access was available. The DOT argues the court "relied on the per

se theory to conclude a taking had occurred, merely due to a change in the

original access, before the alternative access was complete" and repeats its

earlier argument, which we have addressed and rejected, that the court ignored

"a required element of the inverse condemnation review: whether, after such an

access change, Stavros lost the beneficial use of the totality of its Property."

The DOT contends a property owner has no right to a particular access point on

his or her property under the SHAM Act.




                                                                            A-0959-17T2
                                        31
      The trial court correctly found under the plain language of the SHAM Act

that Stavros had a right to continual reasonable access during construction of the

reasonable alternative access. The SHAM Act provides:

            When the commissioner revokes an access permit
            pursuant to this section, the commissioner shall be
            responsible for providing all necessary assistance to the
            property owner in establishing the alternative access,
            which shall include the funding of any such
            improvements by the department. Until the alternative
            access is completed and available for use, the permit
            shall not be revoked. The commissioner shall also erect
            on the State highway and on connecting local highways
            suitable signs directing motorists to the new access
            location. The commissioner may enter into agreements
            with property owners for phased development and
            provisions of this subsection shall not supersede any
            such agreements.

            [N.J.S.A. 27:7-94(d) (emphasis added).]

      For a commercial property like Stavros's, alternative access exists if the

property has reasonable access onto a street, road or driveway "of sufficient

design to support commercial traffic . . . so situated that motorists will have a

convenient, direct, and well-marked means of . . . reaching the business . . . and

returning to the highway." N.J.S.A. 27:7-94(c)(1). Here, the DOT determined

what constituted reasonable alternative access to Routes 70 and 73 from

Stavros's property in its 2006 final Revocation of Access Plan. But, as the court

found, and as the evidence shows, the DOT failed to provide the reasonable

                                                                          A-0959-17T2
                                       32
alternative access the DOT defined and committed to provide, and no other

reasonable access to the property was otherwise available from April 2009 to

November 2011.

         Although the DOT is correct that a property owner has no right under the

SHAM Act to a particular access point on his or her property, N.J.S.A. 27:7-

90(e), "modification or revocation of an access point" will not constitute a taking

only "so long as free and reasonable access remains," Marlton Plaza Assocs.,
426 N.J. Super. at 355. Here, however, the DOT made a final determination in

the Revocation of Access Plan that Stavros had a right to a defined and specified

reasonable alternative access. Indeed, the DOT argues its promulgation of the

plan constituted a final agency decision that Stavros could challenge onl y by

appeal to this court.       Stavros did not appeal and accepted the DOT's

determination and, in our view, therefore became vested with a property interest

in the reasonable alternative access the DOT adopted in its final agency decision.

The DOT never modified the Revocation of Access Plan to change the proposed

reasonable alternative access and therefore did not afford Stavros the

opportunity to appeal any proposed change to the reasonable alternative access

that the DOT defined and committed to provide in its plan. See N.J.S.A. 27:7-

94(c).     Instead, the DOT violated N.J.S.A. 27:7-94(d) by taking actions—


                                                                           A-0959-17T2
                                        33
revoking Stavros's access permit and allowing South Street's construction of a

fence blocking access to the Stavros property from Route 70—prior to the

construction of the reasonable alternative access defined in the DOT's final

agency decision, the Revocation of Access Plan.        As the court found, "[t]he

State should have known that by eliminating direct ingress and egress to Route

70, it was both revoking access and completing the revocation [of Stavros's

access permit] process without providing the determined, accepted and required

means of alternative access."

      "[I]f the access that remains following DOT regulation is not reasonable,

the property owner's Fifth Amendment rights are implicated . . . since lack of

reasonable access would interfere with the property owner's distinct investment -

backed expectations."     Marlton Plaza Assocs., 426 N.J. Super. at 356.           In

Marlton Plaza Associates, on which the DOT relies, the property retained two

of its original three access points to the highway, losing only one point of access.

Id. at 343-44. The court found the remaining access was clearly reasonable. Id.

at 356.

      The DOT correctly argues that a property owner is not entitled to a

particular point of access, see High Horizons Dev. Co. v. Dep't of Transp., 120
N.J. 40, 48 (1990); Marlton Plaza Assocs., 426 N.J. Super. at 355, but ignores


                                                                            A-0959-17T2
                                        34
the court's well-supported factual findings that the DOT failed to provide any

reasonable alternative access—indeed any access by the public—either as

specified in its plan or otherwise from April 2009 to November 2011.

Reasonable access for commercial property is defined as access that "is of

sufficient design to support commercial traffic to the business or use, and is so

situated that motorists will have a convenient, direct, and well-marked means of

both reaching the business or use and returning to the highway." N.J.S.A. 27:7-

94(c)(1). The court found as a matter of fact that no such access was provided

during the project.   We affirm those findings because they are supported by

substantial credible evidence. See Allstate Ins. Co., 228 N.J. at 619.

                                       D.

      The DOT contends Stavros did not allege a regulatory taking in its

complaint, and is therefore not entitled to seek relief from a regulatory taking .

The DOT is correct that Stavros's complaint did not specifically use the phrase

"regulatory taking," and the court noted in its opinion that Stavros "has not

requested a regulatory takings determination, but has submitted arguments

supporting same." However, Stavros alleged an inverse condemnation action

based on conduct arising from regulatory action in its inverse condemnation

cross-claim and, given that "reasonable inferences and implications are to be


                                                                          A-0959-17T2
                                       35
considered most strongly in favor of the pleader," Spring Motors Distribs., Inc.

v. Ford Motor Co., 191 N.J. Super. 22, 30 (App. Div. 1983), the DOT was "fairly

apprise[d]," id. at 29, of the claim. We therefore discern no basis to conclude

that the court erred by considering, in its comprehensive analysis of Stavros's

taking claims, whether the DOT's actions constituted a regulatory taking.

      The DOT also contends no regulation caused a taking, and regulatory

taking factors are absent. In addition, the DOT argues the court erred in finding

a physical taking because "a revocable access permit is not a contractual

easement," Stavros leased all of its rights in its property to South State, including

the right to access roadways, and the court's reliance on United States v. Gerlach

Live Stock Co., 339 U.S. 725 (1950), is misplaced because unlike riparian rights,

"Stavros had no . . . uninterrupted property right to Route 70 access."

      The court recognized the complexities attendant to conducting a

regulatory takings analysis "[w]hen it is not clear whether the taking is

regulatory or physical" and noted that "[t]he State activities in this case are not

the typical regulatory permitting circumstance." The court found that the DOT

took regulatory action in its adoption of the Revocation of Access Plan because

it revoked Stavros's access permit, while substituting what it defined as

reasonable alternative access as a condition of the revocation under the SHAM


                                                                             A-0959-17T2
                                        36
Act. The court further found the DOT violated its plan by allowing its agent,

South State, to erect a fence on the property barring access to Route 70, prior to

providing reasonable alternative access.

      The Court has "staked out two narrow categories of regulatory action that

generally will be deemed per se takings." Marlton Plaza Assocs., 426 N.J.

Super. at 352-53. The first category is "where government requires an owner to

suffer a permanent physical invasion of her property." Id. at 353 (quoting

Lingle, 544 U.S. at 538). "The second 'applies to regulations that completely

deprive an owner of all economically beneficial use of her property.'" Ibid.

(quoting Lingle, 544 U.S. at 538). However, as recognized by the court, under

the Penn Central analysis:

            when a regulation impedes the use of property without
            depriving the owner of all economically beneficial use,
            a taking still may be found based on "a complex of
            factors," including (1) the economic impact of the
            regulation on the claimant; (2) the extent to which the
            regulation has interfered with distinct investment-
            backed expectations; and (3) the character of the
            governmental action.

            [Murr v. Wisconsin, ___ U.S. ___, ___, 137 S. Ct. 1933,
            1943 (2017) (citation omitted).]

      A property owner must establish more than "lost economic opportunities,

forgone financing, and diminution in market value" to satisfy the economic


                                                                          A-0959-17T2
                                       37
impact prong. Littman v. Gimello, 115 N.J. 154, 164 (1989). The owner must

demonstrate the regulation "'substantially destroys the beneficial use of private

property,' or does not allow an 'adequate' or 'just and reasonable' return on

investment." Karam v. Dep't of Envtl. Prot., 308 N.J. Super. 225, 236 (App.

Div. 1998) (quoting Gardner v. N.J. Pinelands Comm'n, 125 N.J. 193, 211

(1991)).

      In addition, the property owner's investment-backed expectations must be

reasonable. E. Cape May Assocs. v. Dep't of Envtl. Prot., 300 N.J. Super. 325,

337 (App. Div. 1997). "Whether or not expectations are considered reasonable

will depend to a significant extent on whether the property owner had notice in

advance of its investment decision that the governmental regulations which are

alleged to constitute the taking had been or would be enacted." Ibid.

      Here, the court conducted a detailed analysis of the Penn Central factors

and found the DOT's regulatory action, exceeding its regulatory authority under

the SHAM Act by revoking Stavros's access permit without providing the

reasonable alternative access required under the plan and N.J.S.A. 27:7-94(d),

effectively deprived Stavros of all economically beneficial use of its property

for two and one-half years.




                                                                         A-0959-17T2
                                      38
      In Washington Market Enterprises v. City of Trenton, the Court noted

"[t]he general question as to when governmental action amounts to a taking of

property has always presented a vexing and thorny problem," which has led to

seemingly inconsistent results. 68 N.J. 107, 116 (1975). The Court determined

that although the City of Trenton's "declaration of blight" of a redevelopment

area, "in and of itself, [did] not constitute a taking," a taking can occur where

"in addition to the declaration . . . other related activities . . . are said to have

shorn property of literally all or most of its value." Id. at 115. The court made

its regulatory taking determination based on a similar finding here. We decline

to reward the DOT for exceeding its authority under the SHAM Act by finding

there is no regulatory taking where its regulation by promulgation of the

Revocation of Action Plan and failure to provide any reasonable access during

the construction project resulted in Stavros's loss of the beneficial use of its

property.

      The trial court properly found a taking under its analysis of the Penn

Central factors. The court determined a regulatory taking occurred because

Stavros was deprived of substantially all of the economically viable use of the

property for two and one-half years, the lack of reasonable access and the

construction around the property interfered with Stavros's investment-backed


                                                                             A-0959-17T2
                                        39
expectations, and the DOT's actions were not designed to support public safety,

but instead merely provided its contractor with a staging area, and only impacted

Stavros. "[W]e are satisfied that the trial judge's findings and result could

reasonably have been reached on sufficient credible evidence in the record as a

whole," and the "determination should not be disturbed." Pioneer Nat'l Title Ins.

Co., 155 N.J. Super. at 338.

                                       E.

      The DOT contends Stavros failed to object and/or consented to the

installation of the fence on the State lot through which access to Route 70 had

previously been provided, thus the DOT never exercised its police power in

permitting South State to erect the fence around the State lot between Stavros's

property and Route 70, cutting off Stavros's access to the highway. In the

alternative, the DOT claims that even if it did exercise its police power in

allowing the fence, its exercise was "lawful and explicitly authorized." The

DOT contends Stavros's Route 70 permit authorizes access changes during

construction, and the property always had reasonable access after South State

erected the fence that blocked access to Route 70.

      The court found, and we agree, that the Stavros property did not enjoy

reasonable access throughout the construction period and the DOT's actions


                                                                         A-0959-17T2
                                      40
violated the statutory requirements in N.J.S.A. 27:7-94(d). The DOT provides

no citation to any legal authority supporting its contention that the terms of the

April 1981 Route 70 permit supersede the substantive and procedural

requirements of the SHAM Act. The court found, based on testimony from Tom

Stavros that it found credible, that Stavros did not consent to the construction of

a fence that barred access to Route 70 because the fence was not indicated on

the map of the property shown to him, and that he did not know Stavros could

object to the fence because the meeting at which the fence was referenced

followed the DOT's notice of termination of Stavros's lease for the property. We

will "not weigh the evidence, assess the credibility of witnesses, or make

conclusions about the evidence," Mountain Hill, LLC, 399 N.J. Super. at 498

(quoting Barone, 147 N.J. at 615), and defer to the trial judge's fact-finding,

which undermines the DOT's assertion that Stavros consented to installation of

the fence in a manner resulting in a waiver of its claim that barring its access to

Route 70 without providing reasonable alternative access resulted in a taking of

its right to reasonable access during the construction project.

                                        F.

      The DOT argues the trial court erred in rejecting its defenses of waiver,

consent and equitable estoppel. The DOT claims Stavros waived its inverse


                                                                           A-0959-17T2
                                       41
condemnation claim by not filing an administrative appeal of the 2006 access

determination, failing to "veto the fence" at the informal April 2009 meeting,

leasing its property to South State, and failing to file suit to remove the fence.

The DOT further claims this inverse action is barred because Stavros consented

to the fence and use of its entire property through its lease of the property to

South State for use as a construction yard. The DOT also argues equitable

estoppel bars this action because the DOT and South State relied on Stavros's

consent to the fence, loss of its Route 70 access, and South State 's use of the

State lot through Stavros's lease with South State. In addition, the DOT contends

the trial court improperly applied agency law in the analysis of the DOT's

responsibility for the actions of South State because the New Jersey Tort Claims

Act, N.J.S.A. 59:1-1 to 12-3, bars the imposition of liability against the State,

except as provided by the Act, "for an injury, whether such injury arises out of

an act or omission of the public entity or a public employee or any other person."

N.J.S.A. 59:2-1.    In the alternative, the DOT argues South State was an

independent contractor, not an agent, for whose actions the DOT cannot be held

liable.

      We have considered these arguments and find they are without sufficient

merit to warrant discussion in a written opinion, R. 2:11-3(e)(1)(E). We thus


                                                                          A-0959-17T2
                                       42
affirm same substantially for the reasons stated in Judge Harrington's written

opinion.

      Affirmed.




                                                                      A-0959-17T2
                                     43